644 S.E.2d 234 (2007)
SEA RANCH OWNERS ASSO.
v.
SEA RANCH.
No. 338P06.
Supreme Court of North Carolina.
March 8, 2007.
Alyssa M. Chen, William S. Hoyle, Rocky Mount, for Sea Ranch Owners Asso.
Steven C. Frucci, Virginia Beach, VA, Bradford J. Lingg, for Sea Ranch II, Inc.
The following order has been entered on the motion filed on the 21st day of June 2006 by Plaintiff for Temporary Stay:
"Motion Stay Dissolved by order of the Court in conference this the 8th day of March 2007."
Justices MARTIN and HUDSON recused.